Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 01/20/21 has been entered.
Claims 1-20 are pending.
Claims 1-14 have been elected.
Claims 15-20 are drawn to a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 09/26/22 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 respectively of U.S. Patent No. 10904827. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the ‘827 claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stammers (US 20190254083 A1) in view of Dao (US 20180262924 A1, cited by applicant of record).

Regarding claim 1, Stammers discloses a system [fig. 16, 1A-B] comprising:
one or more processors [fig. 16 no. 1602];
a memory [fig. 16 no. 1604]; and
one or more components [fig. 16 no. 1608] stored in the memory and executable by the one or more processors to perform operations comprising:
receiving, from a user device, a session request (UE sends a session establishment request to the AMF which sends it to the SMF [fig. 2 no. 1, 4, par. 0038-39]);
determining that the session request is latency-sensitive (SMF [par. 0040-41] or AMF [par. 0047, 52] retrieves session path latency data);
accessing a data structure storing a plurality of entries of latency information (The session path latency data are retrieved from a DB (i.e., data structure storing a plurality of latency entries) [par. 0040, 52]), a first entry of the plurality of entries identifying a first user plane function and an associated first latency (SMF consults the NRF to select the UPF based on the latency [par. 0041]); and
transmitting, to the first user plane function, a request to provide services from a data network to the user device [fig. 2 no. 7, fig. 7 no. 710].
Although Stammers discloses latencies and entries, as discussed above, Stammers does not explicitly disclose determining that the first latency is a lowest latency indicated in the plurality of entries. However, these concepts are well known as disclosed by Dao.
In the same field of endeavor, Dao discloses:
determining that the first latency is a lowest latency indicated in the plurality of entries (The most suitable UPFs (i.e., lowest latencies) are placed in higher positions of the ordered list [par. 0073, 80]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stammers with Dao. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of optimizing network policies that are of a dynamic nature [Dao par. 0002-03].

Regarding claim 2, Stammers and Dao disclose everything claimed, as applied above.
Stammers and Dao further disclose the operations further comprising:
receiving, from an access and mobility management function (AMF), the session request [Stammers fig. 2 no. 4],
wherein determining that the session request is latency-sensitive includes receiving, from a policy control function (PCF), an indication that the session request is latency-sensitive (The NRF/UDM/UDR are acting as the PCF [Stammers fig. 2 no. 202, 118] while Dao discloses the PCF [Dao fig. 2 no. 236]).

Regarding claim 3, Stammers and Dao disclose everything claimed, as applied above.
Stammers and Dao further disclose the operations further comprising:
periodically receiving, from the first user plane function, updated latency information (Communication latency is outside of threshold latency (i.e., periodically receiving), including reselection of UP [Stammers par. 0079, 0103]); and
updating the data structure with the updated latency information (The data is periodically updated [Dao par. 0079], where Stammers discloses the latency information).

Regarding claim 4, it substantially similar to claim 1, except is in method claim format, and is rejected under substantially similar reasoning, where Stammers further discloses based at least in part on the session request [fig. 2 no. 1, 4, par. 0038-39].

Regarding claim 5, Stammers and Dao disclose everything claimed, as applied above.
Stammers and Dao further disclose further comprising:
receiving, from the first user plane system, first latency information identifying the first user plane system and a first latency associated with the first user plane system (The session path latency data are retrieved from a DB (i.e., data structure storing a plurality of latency entries) [Stammers par. 0040, 52]);
receiving, from the second user plane system, second latency information identifying the second user plane system and a second latency associated with the second user plane system (The session path latency data are retrieved from a DB (i.e., data structure storing a plurality of latency entries) [Stammers par. 0040, 52]),
wherein determining that the first user plane system is associated with the lower latency than the second user plane system includes comparing the first latency information and the second latency information (The most suitable UPFs (i.e., lowest latencies) are placed in higher positions of the ordered list [Dao par. 0073, 80]).

Regarding claim 6, Stammers and Dao disclose everything claimed, as applied above.
Dao further discloses further comprising:
storing the first latency information in a first entry of a data structure (Ordered list [par. 0073, 80]); and
storing the second latency information in a second entry of the data structure (Ordered list [par. 0073, 80]),
wherein determining the first user plane system is associated with the lower latency than the second user plane system further includes accessing the first latency information and the second latency information from the data structure (Ordered list [par. 0073, 80]).

Regarding claim 7, Stammers and Dao disclose everything claimed, as applied above.
Stammers further discloses further comprising:
determining the session request is a priority request (Low latency is more important (i.e., priority) [par. 0053]).

Regarding claim 8, Stammers and Dao disclose everything claimed, as applied above.
Stammers further discloses:
wherein determining the session request is the priority request includes determining the session request is latency-sensitive (Low latency is more important (i.e., priority) [par. 0053]).

Regarding claim 9, Stammers and Dao disclose everything claimed, as applied above.
Stammers and Dao further disclose:
wherein determining the session request is the priority request includes receiving an indication [Stammers par. 0053] that user device is associated with a premium subscription service (Video streaming service (i.e., premium subscription) [Dao par. 0095]).

Regarding claim 10, Stammers and Dao disclose everything claimed, as applied above.
Stammers further discloses:
wherein the session request is received via a radio access network (RAN) [fig. 1B no. 104].

Regarding claim 11, Stammers and Dao disclose everything claimed, as applied above.
Stammers further discloses:
wherein the first user plane system is a first user plane function and the second user plane system is a second user plane function [fig. 1B no. 122a, 122b].

Regarding claim 12, Stammers and Dao disclose everything claimed, as applied above.
Stammers and Dao further disclose further comprising:
determining the session request is a priority request by receiving (Low latency is more important (i.e., priority) [Stammers par. 0053]), from a policy control function (PCF) [Dao fig. 2 no. 236], an indication that the session request is latency-sensitive (The NRF/UDM/UDR are acting as the PCF [Stammers fig. 2 no. 4, 202, 118]),
wherein receiving, from the user device, the session request includes receiving the session request via a radio access network (RAN) [Stammers fig. 1B no. 104] and an access and mobility management function (AMF) [Stammers fig. 1B no. 112].

Regarding claim 13, Stammers and Dao disclose everything claimed, as applied above.
Dao further discloses:
wherein the first user plane system includes at least one of a first serving gateway (SGW) node or a first packet data network (PDN) gateway (PGW) node (Packet gateway (i.e., SGW or PGW) [par. 0035]), and
wherein the second user plane system includes at least one of a second SGW node or a second PGW node (Packet gateway (i.e., SGW or PGW) [par. 0035]).

Regarding claim 14, Stammers and Dao disclose everything claimed, as applied above.
Stammers and Dao further disclose further comprising:
determining the session request is a priority request by receiving (Low latency is more important (i.e., priority) [Stammers par. 0053]), from a policy and charging rules function (PCRF), an indication that the session request is latency-sensitive (The NRF/UDM/UDR are acting as the PCF [Stammers fig. 2 no. 202, 118] while Dao discloses the PCF [Dao fig. 2 no. 236]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419